Crosshair Exploration & Mining Corp. Management Discussion & Analysis For the Quarter Ended July 31, 2009 Date Prepared:September 3, 2009 GENERAL Management discussion & analysis(“MD&A”) is intended to supplement and complement the financial statements of Crosshair Exploration & Mining Corp. (the “Company” or “Crosshair”).The information provided herein should be read in conjunction with the Company’s audited financial statements and notes for the year ended April 30, 2009. All dollar figures presented are expressed in Canadian dollars unless otherwise noted.Financial statements and summary information derived there from are prepared in accordance with Canadian generally accepted accounting principles. Management is responsible for the preparation and integrity of the financial statements, including the maintenance of appropriate information systems, procedures and internal controls and to ensure that information used internally or disclosed externally, including the financial statements and MD&A, is complete and reliable.The Company’s board of directors follows recommended corporate governance guidelines for public companies to ensure transparency and accountability to shareholders.The board’s audit committee meets with management quarterly to review the financial statements including the MD&A and to discuss other financial, operating and internal control matters. The reader is encouraged to review Company statutory filings on www.sedar.com and to review general information including reports and maps on the Company's website at www.crosshairexploration.com. FORWARD LOOKING STATEMENTS Certain of the statements made herein may constitute “forward-looking statements” or contain “forward-looking information” within the meaning of applicable Canadian and United States securities laws.Forward-looking statements are subject to a variety of risks and uncertainties which could cause actual events or results to differ from those reflected in the forward-looking statements, including, without limitation, risks and uncertainties relating to foreign currency fluctuations; risks inherent in mine development including environmental hazards, industrial accidents, unusual or unexpected geological formations, ground control problems and flooding; risks associated with the estimation of mineral resources and reserves and the geology, grade and continuity of mineral deposits; the possibility that future exploration, development or mining results will not be consistent with the Company’s expectations; the potential for and effects of labour disputes or other unanticipated difficulties with or shortages of labour or interruptions in production; the potential for unexpected costs and expenses and commodity price fluctuations; uncertain political and economic environments; changes in laws or policies, foreign taxation, delays or the inability to obtain necessary governmental permits; and other risks and uncertainties, including those described under Risk Factors Relating to the Company’s Business in the Company’s Annual Report on Form 20-F and in each MD&A. Forward-looking information is in addition based on various assumptions including, without limitation, the expectations and beliefs of management, the assumed long term price of commodities; that the Company can access financing, appropriate equipment and sufficient labour and that the political environment will continue to support the development and operation of mining projects.Should one or more of these risks and uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those described in forward-looking statements.Accordingly, readers are advised not to place undue reliance on forward-looking statements. The Company does not intend to update forward-looking statements or information, except as may be required by applicable law. Crosshair Exploration & Mining Corp. Management Discussion & Analysis For the Quarter Ended July 31, 2009 Date Prepared:September 3, 2009 NATIONAL INSTRUMENT 43-101 COMPLIANCE C. Stewart Wallis, P.Geo., President of Crosshair and a Qualified Person as defined by National Instrument 43-101 (“NI 43-101”), has reviewed and is responsible for the technical information contained in this MD&A. Further information about the Company’sCMB property can be found in the Form 43-101 Technical Report on the Central Mineral Belt (CMB) Uranium Project, Labrador, Canada dated July 31, 2008, prepared by Gary H. Giroux, P.Eng. MASc,. and Jeffery A. Morgan, B.Sc. (Hons), P.Geo., who are “qualified persons” within the meaning of NI 43-101.A copy of this report is available on SEDAR at www.sedar.com. DESCRIPTION OF BUSINESS AND OVERVIEW The Company is a mineral exploration company engaged in acquiring, exploring and developing mineral properties and its focus is primarily uranium, base and precious metals.The Company does not have any producing mineral properties at this time.The Company’s business is presently focused on the exploration and evaluation of various mineral deposits in North America.The Company’s shares trade on Toronto Stock Exchange and on the NYSE AMEX Exchange. The Company is currently focusing on exploration activities in the province of Newfoundland and Labrador, Canada and the States of Wyoming, USA on the following properties: Ø Central Mineral Belt (“CMB”) Uranium Project in Labrador. Ø Central Mineral Belt Joint Venture (“CMB JV”) Uranium Project with Silver Spruce Resources Ltd. in Labrador. Ø Golden Promise Project, consisting of the Golden Promise, Southern Golden Promise and Victoria Lake Properties in Newfoundland Ø Bootheel Uranium Joint Venture (“Bootheel”) Project with UR Energy in Wyoming HIGHLIGHTS The Company’s efforts for the first quarter of 2010 were as follows: · Continue work on the initial resource estimate for the Bootheel Project · Commencement of a reconnaissance geological program on portions of the CMB JV ground · Continuation of the comprehensive cash conservation program implemented last year, which includes suspension of significant exploration activities. CMB Project Moran Lake Property Pursuant to an agreement dated October 14, 2004, the Company acquired an option to earn a 90% interest, subject to a 2% NSR and a 10% carried interest to the vendor, in the Moran Lake Property, a uranium prospect located in Central Labrador, Newfoundland, Canada.The agreement was amended on March 1, 2005 to include additional claims adjacent to the Moran Lake Property, known as Moran Heights. To date, the Company has issued 1,600,000 common shares, made cash payments totaling $575,000 and spent more than the required minimum $3,000,000 on project expenditures.Beginning November 10, 2009, the Company is required to make advance royalty payments in the amount of $200,000 per year until the commencement of commercial production.The Company is also required to complete a bankable feasibility study that is due on or before November 10, 2013. Crosshair Exploration & Mining Corp. Management Discussion & Analysis For the Quarter Ended July 31, 2009 Date Prepared:September 3, 2009 Otter/Portage Lake Property Pursuant to an agreement dated December 2, 2005, the Company acquired an option to earn a 100% interest, subject to a 1.5% NSR, in the Otter and Portage Lake Properties located in the Central Mineral Belt of Labrador. To date, the Company has issued the total required 225,000 common shares, made cash payments totaling $140,000 and spent more than the required minimum $600,000 on project expenditures. The CMB Project is host to the C Zone – Area 1 – Armstrong Corridor, which has a current National Instrument (NI) 43-101 indicated resource of 5.19 million pounds of uranium (6.92 million tonnes at 0.034% U3O8) and an additional inferred resource of 5.82 million pounds of uranium (8.17 million tonnes at 0.032% U3O8) between all three zones.All three zones remain open and future programs will be aimed at confirming the continuity of mineralization between the zones.The claims are in good standing under provincial work assessment rules until 2013 and some as late as 2019, meaning no work is required on these claims for the foreseeable future. Approximately 3,516 metres (m) of drilling in 19 holes were completed at the CMB Uranium Project in fiscal 2009.Eleven of the holes (2,035 meters) tested the C Zone, while 6 of the holes (1,276 meters) tested targets at Area 1 and two holes (205 meters) were drilled at Madsen Lake in the central portion of the CMB Property.
